Citation Nr: 0923265	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  99-04 760	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a rating higher than 10 percent for 
residuals of infectious hepatitis (hepatitis B), 
schistosomiasis, and ancylostomiasis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The Appellant and his sister


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from July 1951 to 
July 1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 1998 rating decision of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board remanded this case to the RO in January 2006 to 
schedule the Veteran for a hearing before the Board, which 
was held before the undersigned Veterans Law Judge in May 
2006.  Because additional evidence came to light during the 
hearing, the Board again remanded this case to the RO, via 
the Appeals Management Center (AMC), in December 2006.  And 
since all requested development has been accomplished 
concerning the claim for service connection for PTSD, this 
claim is ready to be decided.

Unfortunately, however, still additional evidence is required 
before the Board may properly adjudicate the claim for a 
higher rating for the residuals of infectious hepatitis B, 
schistosomiasis, and ancylostomiasis.  Therefore, 
regrettably, the Board is again remanding that claim to the 
RO via the AMC.

There is one other preliminary point worth mentioning.  The 
Board sees that the Veteran's September 1997 claim for 
service connection for PTSD also included a claim for service 
connection for a psychiatric disorder other than PTSD, 
especially since he had received additional diagnoses of 
depression and anxiety.  See Clemons v. Shinseki, __ Vet. 
App. __ (February 19, 2009) (per curiam order) (holding that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  Since, however, a May 1967 
Board decision already had denied service connection for a 
nervous condition, and that decision is final and binding on 
the Veteran, his September 1997 claim for a psychiatric 
disorder other than PTSD, instead, should be considered as a 
petition to reopen this claim.  See Ephraim v. Brown, 82 F.3d 
399, 401 (Fed. Cir. 1996) (where a prior claim for service 
connection has been denied, and a current claim contains a 
different diagnosis (even one producing the same symptoms in 
the same anatomic system), a new decision on the merits 
is required).  See also Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008) (indicating that a newly-diagnosed psychiatric 
disorder (e.g., PTSD), even if medically related to a 
previously diagnosed disorder (such as depressive neurosis), 
is not the same for jurisdictional purposes when it has not 
been previously considered); Spencer v. Brown, 4 Vet. App. 
283, 288 (1993); and Sawyer v. Derwinski, 1 Vet. App. 130, 
134 (1991).  But see, too, a more recent decision, 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), wherein 
the Court held, among other things, that separate theories in 
support of a claim for benefits for a particular disability 
does not equate to separate claims for benefits for that 
disability.  The RO has not developed or adjudicated this 
additional claim (petition to reopen) for a psychiatric 
disorder other than PTSD, much less denied the petition to 
reopen this claim and the Veteran responded by timely 
appealing the decision to the Board.  So this additional 
claim is referred to the RO for appropriate development and 
consideration.  


FINDING OF FACT

The Veteran engaged in combat, but he does not have PTSD as a 
consequence.


CONCLUSION OF LAW

The Veteran does not have PTSD due to disease or injury 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110 1154 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case, letters satisfying these notice requirements 
were sent to the Veteran in March 2001, April 2005, and 
January 2007.  The March 2001 and January 2007 letters 
informed him of the evidence required to substantiate his 
claim for service connection for PTSD, as well as of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The April 2005 and January 2007 letters also 
explained how a downstream disability rating and effective 
date are assigned, if service connection is granted, and the 
type of evidence impacting those downstream determinations.  
See Dingess, supra.  Thus, the duty to notify has been 
satisfied.

The Board realizes that none of those letters was issued 
prior to the initial adjudication of the Veteran's claim in 
March 1998, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  But that was 
because the VCAA did not even exist at the time of that 
initial adjudication of the claim, since it was not enacted 
until November 2000.  And in Pelegrini II the Court clarified 
that, in these situations, VA need not vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
the initial decision was never issued.  Rather, VA need only 
provide any necessary VCAA notice and then readjudicate the 
claim such at that the intended purpose of the notice is 
served, i.e., not frustrated, and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
his claim.  In other words, it must be shown the timing error 
in the provision of the VCAA notice is ultimately 
inconsequential and, therefore, nonprejudicial (i.e., 
harmless error).  38 C.F.R. § 20.1102.

Here, since providing all necessary VCAA notice, the RO and 
AMC have readjudicated the claim in supplemental statements 
of the case (SSOCs) issued in January 2002 and January 2009.  
This is important to point out because the Federal Circuit 
Court has held that an SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  The RO/AMC 
has obtained his service treatment and VA outpatient 
treatment records.  He has indicated that he has no other 
information or evidence to submit in support of his claim.  
In addition, he was afforded several VA psychiatric 
examinations to determine whether he has PTSD as a result of 
his military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

II.  Service Connection for PTSD

The Veteran claims that he developed PTSD as a result of his 
combat experiences in the Korean Conflict.  But since there 
is no evidence he has a diagnosis of PTSD, much less evidence 
linking this diagnosis to his military service, his claim 
must be denied.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed; without this minimum 
level of proof, there is no valid claim).

Service connection may be established by showing that a 
current disability is the result of a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Stated somewhat differently, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and sufficiency of the 
claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
or link between current symptomatology and the specifically 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2008); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
Veteran engaged in combat with the enemy, and the claimed 
stressors are related to that combat, his lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental 
or corroborative evidence is necessary.  38 C.F.R. 
§ 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).

In this case, the Veteran's DD Form 214 shows that he was 
awarded the Combat Infantryman Badge (CIB) for his 
participation in combat while serving in the Korean Conflict.  
This is prima fascia evidence he engaged in combat against 
enemy forces while in the military.  See VAOPGCPREC 12-99 
(October 18, 1999).  Therefore, the Board will accept his 
statements regarding his combat experience as conclusive 
evidence that he was exposed to significant stressors while 
on active duty, in that capacity.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(f).

Nevertheless, the Veteran's claim ultimately fails because 
there is no medical evidence that he has ever been diagnosed 
with PTSD.  The record shows that he has been diagnosed with 
various psychiatric disorders other than PTSD.  In this 
regard, (i) an April 1966 VA examination report lists a 
diagnosis of anxiety reaction, chronic; (ii) a November 1972 
report from R.C.M., M.D., lists a diagnosis of depressive 
reaction, severe; (iii) a December 1972 VA examination report 
lists a diagnosis of psychophysiological gastrointestinal 
reaction; (iv) an October 1997 VA outpatient treatment record 
lists a diagnosis of depression secondary to a medical 
condition; (v) an April 1999 VA examination report list a 
diagnosis of depressive disorder, not otherwise specified; 
(vi) an August 2001 VA examination report lists a diagnosis 
of anxiety disorder, not otherwise specified; and 
(vii) an October 2008 VA examination report lists a diagnosis 
of depressive disorder, not otherwise specified.  

None of these records indicates the Veteran has the required 
DSM-IV diagnosis of PTSD.  Indeed, to the contrary, the VA 
examiners who examined him in April 1999 and October 2008 
specifically determined he does not satisfy the requirements 
for this diagnosis.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position)

Thus, since the Veteran has not been diagnosed with PTSD, his 
claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  Indeed, 
the only evidence that he has PTSD is his own unsubstantiated 
lay statements.  But he is not competent to attribute his 
psychiatric symptoms to a diagnosis of PTSD.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 494-95 (1991) (laypersons are not competent 
to render medical opinions).  Even was the Board to assume 
purely for the sake of argument that he is competent in this 
regard, his contentions are still outweighed by the medical 
records, none of which includes this necessary diagnosis.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD.  And as the preponderance of 
the evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, the appeal is denied.


ORDER

Service connection for PTSD is denied.




REMAND

Pursuant to the Board's prior December 2006 remand, the 
Veteran was afforded a VA examination in October 2008 to 
determine the severity of his disability due to residuals of 
hepatitis B, schistosomiasis, and ancylostomiasis.  
Unfortunately, the findings from that examination do not 
address the applicable rating criteria.  Another remand is 
therefore required so he can be provided an appropriate 
VA examination that addresses all applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating 
criteria.)  See, too, 38 C.F.R. § 4.2 indicating it is 
incumbent upon the Board to return examination reports that 
are inadequate.

The criteria for rating gastrointestinal disabilities were 
amended effective July 2, 2001, which include the criteria 
for evaluating hepatitis and diseases of the liver.  These 
changes went into effect after the Veteran filed his claim 
for increased compensation benefits in 1997.  Consequently, 
the Board is required to consider the claim in light of both 
the former and revised schedular rating criteria.  The Board 
points out, however, that the amended rating criteria, if 
more favorable to the claim, can be applied only 
prospectively for periods from and after the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g); and 38 C.F.R. § 3.114.

Under the former criteria of Diagnostic Code (DC) 7345, in 
effect prior to July 2, 2001, a 10 percent rating was 
assigned for infectious hepatitis with demonstrable liver 
damage with mild gastrointestinal disturbance.  The next 
higher rating of 30 percent was assigned with hepatitis with 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent rating was assigned for hepatitis 
with moderate liver damage and disabling recurrent episodes 
of gastrointestinal disturbance, fatigue, and mental 
depression.  Lastly, a 100 percent rating was assigned for 
hepatitis with marked liver damage manifested by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.  38 C.F.R. § 4.114, DC 7345 (prior to July 2, 2001).

Under the revised criteria, DC 7354 now provides a 20 percent 
when symptoms include daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or where evidence shows 
incapacitating episodes (with symptoms described above) 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12-month period.  The next higher 
rating of 40 percent is warranted when symptoms include daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or where evidence shows incapacitating episodes 
(with symptoms described above) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is warranted when 
symptoms include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or where evidence shows 
incapacitating episodes (with symptoms described above) 
having a total duration of at least six weeks during the past 
12-month period, but not occurring constantly.  And lastly, 
a 100 percent rating is warranted with near-constant 
debilitating symptoms (such as the symptoms described above).  
38 C.F.R. § 4.114, DC 7345 (2008).

A supplemental note indicates that, for purposes of 
evaluating conditions under DC 7345, an "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  Id.

Since the October 2008 VA examination report does not address 
the applicable criteria, particularly the revised criteria, 
the Board finds that the Veteran should be afforded another 
VA examination to determine the severity of his disability 
due to residuals of hepatitis B, schistosomiasis, and 
ancylostomiasis, based on all applicable rating criteria.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination to reassess the 
severity of his disability due to 
residuals of infectious hepatitis B, 
schistosomiasis, and ancylostomiasis.  
The claims file, including a complete 
copy of this remand, must be made 
available to the designated examiner for 
a review of the pertinent medical and 
other history.

Following a review of the claims file, 
completion of the examination, and 
receipt of all diagnostic or other test 
results, the examiner should report 
whether the Veteran's disability due to 
residuals of infectious hepatitis B, 
schistosomiasis, and ancylostomiasis 
is manifested by daily fatigue, malaise, 
anorexia, weight loss, hepatomegaly, 
nausea, vomiting, arthralgia, or right 
upper quadrant pain, and whether it 
requires dietary restriction or 
continuous medication.  The examiner 
should also report whether this 
disability has caused incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) and if so, the total duration of 
such incapacitating episodes in the last 
12 months.  

If it is determined that the Veteran 
exhibits some of these symptoms, but that 
they are unrelated to his service-
connected residuals of infectious 
hepatitis B, schistosomiasis, and 
ancylostomiasis, the examiner should 
point this out and provide an explanation 
for the cause of any such symptoms.

2.  Then readjudicate the claim in light 
of the additional evidence, considering 
both the former and revised rating 
criteria.  If the claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


